DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 upon which claims 2-4, 6 and 7 depend recites a limitation for “coupling the plurality of transducers to a recalibration system” after “disconnecting the plurality of transducers from the signal conditioning module.”  The disclosure only discloses connecting the recalibration device to the signal conditioner after disconnecting the transducers from 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,984,637 to Ao et al. (Ao) in view of US Patent Application Publication 2017/0160727 to Ishikawa et al. (Ishikawa).
Claim 1
With regard to retrieving, by the recalibration system, a recorded transducer signal for each of the plurality of transducers from a non-transitory storage medium, wherein the recorded transducer signal for each of the plurality of transducers is stored to the non-transitory storage medium during an initial calibration of the measurement instrument, Ao teaches using simulated transmission time pulses based on actual time signal pulses from the flow meter that were captured and stored prior to calibration (col. 10, lines 17 – col. 11, line 40; Figs. 1, 4, calibration system 20; col. 13, lines 1-17, storage medium).  With regard to generating, by the recalibration system, a transducer signal for each of the plurality of transducers from the recorded transducer signals, Ao teaches simulating a signal for two transducers with the calibration subsystem (col. 10, lines 31-40).  With regard to injecting the synchronized transducer signals from the recalibration system recorded transducer signal into the signal conditioning module to generate a measurement output for each of the plurality of transducers, Ao teaches transmitting the simulated transit time signal pulses to the flow meter (col. 10, lines 17-48).  With regard to comparing the measurement output with a calibrated measurement to determine if the measurement instrument is out of calibration, Ao teaches comparing the measurement output for each of the plurality of transducers with a calibrated measurement to determine if the measurement instrument is out of calibration (col. 10, line 49 – col. 11, line 62).

Ao does not teach synchronizing, by the recalibration system, the transducer signals for each of the plurality of transducers.  Ishikawa teaches outputting a simulated signal in synchronization with the excitation current output from the sensor driver circuit (par. 69).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the field calibration, as taught by Ao, to include synchronizing the simulated signal, because then the simulated signal would have been accurately timed for the calibration.
Claim 6
Ao teaches adjusting the signal conditioning module based on the comparison of the measurement output with the calibrated measurement (col. 11, lines 21-46, outputs calibration factors).
Claim 7

Claim 8
With regard to one or more processors configured to retrieve a recorded transducer signal for each of the plurality of transducers from a non-transitory storage medium, wherein the recorded transducer signal for each of the plurality of transducers is stored to the non-transitory storage medium during an initial calibration of the measurement instrument, Ao teaches using simulated transmission time pulses based on actual time signal pulses from the flow meter that were captured and stored prior to calibration (col. 10, lines 17 – col. 11, line 40; Figs. 1, 4, calibration system 20; col. 13, lines 1-17, storage medium).  With regard to the one or more processors being further configured to generate a transducer signal for each of the plurality of transducers from the recorded transducer signals, Ao teaches simulating a signal for two transducers with the calibration subsystem (col. 10, lines 31-40).
With regard to the processor being further configured to cause the synchronized transducer signals to be injected from the plurality of output ports into the signal conditioning module, whereby the transducer signals causes the signal conditioning module to generate a measurement output for each of the plurality of transducers for use in recalibrating the measurement instrument with reference to a calibrated measurement, Ao teaches comparing the time differential values generated by the flow 
Ao does not teach a plurality of output ports configured to be coupled to the input ports of the signal conditioning module in place of the plurality of transducers.  Ishikawa teaches disconnecting a sensor from a processing circuit and connecting a simulated signal generating circuit with a switch (Fig. 1, switch 21, sensor 1, simulated signal generating circuit 20; pars. 61, 62).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the field calibration, as taught by Ao, to include a switch for alternately selecting the sensor or the simulated signal generating circuit, as taught by Ishikawa, because then signals from the sensor would not have interfered with the calibration (Ishikawa, pars. 8, 9).
Ao does not teach the one or more processors being configured to synchronize the transducer signals for each of the plurality of transducers.  Ishikawa teaches outputting a simulated signal in synchronization with the excitation current output from the sensor driver circuit (par. 69).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the field calibration, as taught by Ao, to include synchronizing the simulated signal, because then the simulated signal would have been accurately timed for the calibration.
Claim 9
Ao does not teach that the plurality of output ports are configured to be detachably coupled to the input port of the signal conditioning module.  Ishikawa teaches disconnecting a sensor from a processing circuit and connecting a simulated signal generating circuit with a switch (Fig. 1, switch 21, sensor 1, simulated signal 
Claim 10
Ao does not teach that the device is permanently coupled between the plurality of transducers and the signal conditioning module and includes switching circuitry configured to electrically connect and disconnect the plurality of transducers to the input ports of the signal conditioning module.  Ishikawa teaches disconnecting a sensor from a processing circuit and connecting a simulated signal generating circuit with a switch (Fig. 1, switch 21, sensor 1, simulated signal generating circuit 20; pars. 61, 62).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the field calibration, as taught by Ao, to include a switch for alternately selecting the sensor or the simulated signal generating circuit, as taught by Ishikawa, because then signals from the sensor would not have interfered with the calibration (Ishikawa, pars. 8, 9).
Claim 14
Ao teaches that the signal conditioning module is adjusted based on the comparison of the measurement output with the calibrated measurement (col. 11, lines 21-4, outputs calibration factors)
Claim 17

Ao does not teach electrically disconnecting the plurality of transducers from the signal conditioning module.  Ishikawa teaches disconnecting a sensor from a processing circuit and connecting a simulated signal generating circuit with a switch (Fig. 1, switch 21, sensor 1, simulated signal generating circuit 20; pars. 61, 62).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the field calibration, as taught by Ao, to include a switch for alternately selecting the sensor or the simulated signal generating circuit, as taught by Ishikawa, because then signals from the sensor would not have interfered with the calibration (Ishikawa, pars. 8, 9).

Claim 18
Ao teaches that the measurement output is compared with a calibrated measurement to determine if the measurement instrument is out of calibration (col. 10, line 49 – col. 11, line 62).
Claims 2-4, 11-13, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ao in view of Ishikawa as applied to claims 1, 8 and 17 above, and further in view of US Patent No. 5,311,762 to Drexel (Drexel).
Claim 2
Ao and Ishikawa teach all the limitations of claim 1 upon which claim 2 depends.  Ao and Ishikawa do not teach that the calibrated measurement is stored in the non-transitory storage medium during the initial calibration of the measurement instrument.  Drexel teaches storing the readings produced by a signal processing unit for each set of closing states of switches for use in later calibrations (col. 4, line 59 – col. 5, line 10).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the field calibration combination, as taught by Ao and Ishikawa, to include storing parameters from an initially calibrated state, as taught 
Claim 3
Ao and Ishikawa teach all the limitations of claim 1 upon which claims 2 and 3 depends.  Ao and Ishikawa do not teach that the calibrated measurement is generated by a certified calibrated standard during the initial calibration of the measurement instrument.  Drexel teaches storing the readings produced by a signal processing unit for each set of closing states of switches during known calibrated conditions for use in later calibrations (col. 4, line 59 – col. 5, line 10).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the field calibration combination, as taught by Ao and Ishikawa, to include storing parameters from an initially calibrated state, as taught by Drexel, because then calibration would have been more efficient (Drexel, col. 1, lines 21-32).
Claim 4
Ao teaches that the calibrated measurement is stored in a data structure in association with the recorded transducer signal (col. 10, line 49 – col. 11, line 62).
Claim 11
Ao and Ishikawa teach all the limitations of claim 8 upon which claim 11 depends.  Ao and Ishikawa do not teach that the calibrated measurement is stored in the non-transitory storage medium during the initial calibration.  Drexel teaches storing the readings produced by a signal processing unit for each set of closing states of switches for use in later calibrations (col. 4, line 59 – col. 5, line 10).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the 
Claim 12
Ao and Ishikawa teach all the limitations of claim 8 upon which claims 11 and 12 depends.  Ao and Ishikawa do not teach that the calibrated measurement is generated by a certified calibrated standard during the initial calibration of the measurement instrument.  Drexel teaches storing the readings produced by a signal processing unit for each set of closing states of switches during known calibrated conditions for use in later calibrations (col. 4, line 59 – col. 5, line 10).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the field calibration combination, as taught by Ao and Ishikawa, to include storing parameters from an initially calibrated state, as taught by Drexel, because then calibration would have been more efficient (Drexel, col. 1, lines 21-32).
Claim 13
Ao teaches that the calibrated measurement is stored in a data structure in association with the recorded transducer signal (col. 10, line 49 – col. 11, line 62).
Claim 15
Ao and Ishikawa teach all the limitations of claim 8 upon which claim 15 depends.  Ao and Ishikawa do not teach that the one or more processors are further configured to record the plurality of transducer signals during the initial calibration and store the recorded transducer signal to the non-transitory storage medium.  Drexel teaches storing the readings produced by a signal processing unit for each set of 
Claim 19
Ao and Ishikawa teach all the limitations of claim 18 upon which claim 19 depends.  Ao and Ishikawa do not teach that the calibrated measurement is generated by a certified calibrated standard and stored to the non-transitory storage medium during the initial calibration of the measurement instrument.  Drexel teaches storing the readings produced by a signal processing unit for each set of closing states of switches for use in later calibrations (col. 4, line 59 – col. 5, line 10).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the field calibration combination, as taught by Ao and Ishikawa, to include storing parameters from an initially calibrated state, as taught by Drexel, because then calibration would have been more efficient (Drexel, col. 1, lines 21-32).
Claim 20
Ao and Ishikawa teach all the limitations of claim 17 upon which claim 19 depends.  Ao and Ishikawa do not teach that the recalibration device is further configured to record the plurality of transducer signals during the initial calibration and store the recorded transducer signals to the non-transitory storage medium.  Drexel teaches storing the readings produced by a signal processing unit for each set of .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ao in view of Ishikawa as applied to claim 8 above, and further in view of US Patent Application Publication 2013/0269411 to Selman et al. (Selman).
Claim 16
Ao and Ishikawa teach all the limitations of claim 8 upon which claim 16 depends.  Ao and Ishikawa do not teach that the one or more processors causes the recorded transducer signal to be injected from the plurality of output ports into the signal conditioning module in response to a command received from a remote location via a wired or wireless network connection to the device.  Selman teaches controlling a recalibration remotely (par. 206).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the field calibration combination, as taught by Ao and Ishikawa, to include remote control of calibration, as taught by Selman, because then calibration could have been controlled without the need to send a person to perform the calibration at the location of the instrument.
Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive. Applicant refers to claim amendments found in the independent claims and states that nothing similar to this is disclosed by the cited references either alone or in combination.  However, as discussed above, Ao teaches a measurement instrument that includes a plurality of transducers (col. 10, lines 17-31, discloses two transducers).  Ishikawa discloses synchronizing the simulated signals used for recalibration (par. 69).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864